                   Case 2:19-cv-01911-MJP Document 12 Filed 02/06/20 Page 1 of 6




 1                                                   THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
      THE POKÉMON COMPANY                             No. 19-cv-1911MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                                    PLAINTIFF THE POKÉMON COMPANY
11                                                    INTERNATIONAL, INC.’S MOTION TO
                             Plaintiff,               EXTEND THE DEADLINES FOR
12                                                    SERVICE & THE JOINT STATUS REPORT
                  v.
13                                                    NOTE ON MOTION CALENDAR:
      JOHN/JANE DOES 1–3,                             February 14, 2020
14
                             Defendants.
15

16

17            Plaintiff, The Pokémon Company International, Inc. (“TPCi”), moves this Court under
18   Federal Rule of Civil Procedure 4(m) for a 90-day extension of the deadline to serve
19   Defendants.1 TPCi also seeks a 90-day extension of the Joint Status Report deadline as well as
20   all associated deadlines.
21            Defendants leaked more than a dozen images from TPCi’s Pokémon Sword and Shield:
22   The Official Galar Region Strategy Guide (“Strategy Guide”), which TPCi created to accompany
23

24            1
              TPCi has been in communication with counsel for Doe 2 (Discord username
     “DimensioNz”) and Doe 3 (Discord username “Uxinator”) and anticipates resolving the case as
25   to those defendants soon. Declaration of Holly M. Simpkins (“Simpkins Decl.”) ¶ 5. If the case
     resolves as to Does 2 and 3, the only defendant remaining would be Doe 1, the individual
26   currently known by Discord username “WolfenX.”

      MOTION TO EXTEND DEADLINES                                              Perkins Coie LLP
      (No. 19-cv-1911MJP) – 1                                           1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
     147109312.5                                                             Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 12 Filed 02/06/20 Page 2 of 6




 1   the release of two highly anticipated video games, Pokémon Sword and Pokémon Shield. TPCi
 2   sued Defendants on November 22, 2019 and since then has diligently sought to identify
 3   Defendants, including by serving multiple third-party subpoenas. Because TPCi is still awaiting
 4   responses to the most recent subpoenas, TPCi seeks a 90-day extension of time to serve
 5   Defendants.
 6                                       I.     BACKGROUND
 7   A.       TPCi and Its Trade Secrets
 8            TPCi is an internationally renowned media franchise centered on fictional Pokémon
 9   characters featured in video games, trading cards, animated television shows, movies, comic
10   books, toys, apparel, and accessories. Compl. ¶ 11. TPCi worked with GAME FREAK and
11   Nintendo during development of the most recent video games, Pokémon Sword and Pokémon
12   Shield, which were released on November 15, 2019. Id. ¶¶ 14–15. TPCi developed an official
13   strategy guide, Pokémon Sword & Pokémon Shield: The Official Galar Region Strategy Guide,
14   for Pokémon Sword and Pokémon Shield, which was released on November 22, 2019. Id.
15   ¶¶ 21–22. The Strategy Guide contains information and images of characters from Pokémon
16   Sword and Pokémon Shield that TPCi and its partners worked to keep secret prior to the games’
17   launch. Id. ¶ 23.
18   B.       Defendants’ Wrongdoing
19            On November 1 and 2, 2019, Defendants worked together to leak more than a dozen
20   images from the Strategy Guide. Id. ¶ 30. It appears that one of the Defendants used a cell
21   phone to surreptitiously take pictures of the Strategy Guide and then worked with the other
22   Defendants to post the images on Discord. See id. ¶¶ 31–39; Exs. 1–38. With these posts,
23   Defendants disclosed images of multiple Pokémon and their attributes, as well as new evolutions
24   for existing Pokémon. This information had not previously been revealed to the public.
25

26

      MOTION TO EXTEND DEADLINES                                              Perkins Coie LLP
      (No. 19-cv-1911MJP) – 2                                           1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
     147109312.5                                                             Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 12 Filed 02/06/20 Page 3 of 6




 1   C.       TPCi’s Investigation
 2            TPCi investigated the Discord servers where the images were leaked to identify the key

 3   players, hired an outside forensic investigator to assist in its search for the source, and used open-

 4   source search engines to attempt to identify the leakers. Simpkins Decl. ¶ 2. Unable to

 5   definitively identify Defendants, TPCi filed a motion, contemporaneously with its Complaint,

 6   seeking the Court’s leave to serve subpoenas to Discord, 4chan, and a Discord user connected to

 7   the leaks. Dkt. No. 3. On December 10, 2019, the Court granted TPCi’s motion. Dkt. No. 5.

 8   Shortly thereafter, TPCi served subpoenas on each of these targets to obtain information
 9   reasonably likely to identify them so that TPCi could effectuate service. Simpkins Decl. ¶ 3.

10   After receiving and reviewing the subpoena responses, TPCi was unable to definitively identify

11   Discord users WolfenX (Doe 1) and Uxinator (Doe 3). TPCi then filed an additional motion on

12   January 21, 2020 seeking leave to serve third-party subpoenas on two internet service providers,

13   and an email service provider.2 Dkt. No. 9.

14            The Court granted TPCi’s request on January 30, 2020. Dkt. No 11. The subpoenas

15   were served on January 31 and February 3 with return dates of February 18, 2020. Simpkins

16   Decl. ¶ 4. TPCi now awaits responses that it believes will provide identifying information for

17   WolfenX and Uxinator. Id. To the extent these subpoena responses do not provide information

18   sufficient to identify WolfenX and Uxinator, TPCi may need to serve additional third-party

19   subpoenas, as permitted by this Court. See Dkt. No. 11. Because the response dates for the

20   subpoenas are only two days before the February 20, 2020 deadline to serve Defendants, and

21   TPCi may not receive complete responses by that date, TPCi seeks a 90-day extension of the

22   deadline for service as well as for the filing of the Joint Status Report and associated deadlines.

23

24

25
              2
              Although TPCi has been unable to identify WolfenX, it has learned of an email address
26   associated with that username. TPCi will send a copy of this motion and its supporting papers to
     the email address for WolfenX as well as to counsel for Does 1 and 2. Simpkins Decl. ¶ 6.
      MOTION TO EXTEND DEADLINES                                                 Perkins Coie LLP
      (No. 19-cv-1911MJP) – 3                                              1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     147109312.5                                                                Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 12 Filed 02/06/20 Page 4 of 6




 1                                         II.     ARGUMENT
 2   A.       Good Cause Exists to Extend the Deadline for Service
 3            Under Federal Rule of Civil Procedure 4(m), a plaintiff must serve a defendant within

 4   ninety days after the filing of the complaint. Fed. R. Civ. P. 4(m). But “the court must extend

 5   the time for service for an appropriate period” if the plaintiff shows good cause. Id.

 6   Alternatively, the Court has broad discretion to grant an extension of time to serve even without

 7   a showing of good cause. In re Sheehan, 253 F.3d 507, 512 (9th Cir. 2001); Grassmueck v.

 8   Bensky, No. C04-2016MJP, 2006 WL 448909, at *2–3 (W.D. Wash. Feb. 22, 2006) (citing
 9   United States v. 2,164 Watches, 366 F.3d 767, 772 (9th Cir. 2004)). To demonstrate that good

10   cause exists, the court may require plaintiff to show “(a) the party to be served received actual

11   notice of the lawsuit; (b) the defendant would suffer no prejudice; and (c) plaintiff would be

12   severely prejudiced if his complaint were dismissed.” In re Sheehan, 253 F.3d at 512 (citing

13   Boudette v. Barnette, 923 F.2d 754, 756 (9th Cir. 1991)). The Ninth Circuit observes that “good

14   cause” may include the following circumstances: (1) where the defendant has evaded service; (2)

15   where service was attempted but not completed; (3) where the plaintiff was confused by the

16   requirements for service of process; and (4) where plaintiff was prevented from effective service

17   “by factors beyond his control.” See Wei v. Hawaii, 763 F.2d 370, 371–72 (9th Cir. 1985).

18            Good cause exists here. TPCi has diligently attempted to identify Defendants. TPCi

19   investigated the Discord servers on which Defendants leaked the Strategy Guide images, hired

20   private forensic investigators to aid TPCi in its investigation, and used other open-source search

21   methods available to identify Defendants. Simpkins Decl. ¶ 2. Contemporaneous with the filing

22   of this lawsuit, TPCi moved for, and this Court granted, expedited discovery to subpoena third

23   parties that TPCi believed to have identifying information. Dkt. No. 5. TPCi promptly served

24   these subpoenas in mid-December, and by mid-January had received responses to each

25   subpoena. Simpkins Decl. ¶ 3. Still unable to identify key players in the Strategy Guide leak,

26   TPCi sought leave to serve additional subpoenas. This Court granted that motion on January 30,

      MOTION TO EXTEND DEADLINES                                                Perkins Coie LLP
      (No. 19-cv-1911MJP) – 4                                             1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     147109312.5                                                               Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 12 Filed 02/06/20 Page 5 of 6




 1   2020. Dkt. No. 11. TPCi promptly served the subpoenas and now awaits responses. Simpkins
 2   Decl. ¶ 4. Although TPCi has successfully identified one of the Defendants, TPCi has not been
 3   able to definitively identify and serve the remaining Defendants, WolfenX and Uxinator. See
 4   Zoosk, Inc. v. Dyle, No. C10-04545LB, 2011 WL 635279, at *2 (N.D. Cal. Feb. 11, 2011)
 5   (granting motion for extension of time to serve defendants where the deadline established by
 6   Court order for ISP’s production of subscriber information related to target IP address was after
 7   plaintiff was required to serve defendants).
 8            The remaining good cause factors also support TPCi’s requested extension. First, TPCi
 9   has been contacted by counsel for Does 2 and 3, and those Defendants have actual notice of this
10   lawsuit. Simpkins Decl. ¶ 5. And, through the most recent subpoena responses, TPCi has
11   learned of an email address for Doe 1 and will send Doe 1 a copy of this motion, its supporting
12   papers, and the Complaint. Id. ¶ 6. Second, Defendants would not suffer prejudice from an
13   extension because the case is in its early stages and any delay in service would be brief.
14   Grassmueck, 2006 WL 448909, at *3. Third, TPCi would be prejudiced if this case were
15   dismissed because it would not be able to seek redress from Defendants, and the resources TPCi
16   invested in investigating the leak, bringing this action, and attempting to serve Defendants would
17   be wasted.
18            Even if a plaintiff does not show good cause, the Court may exercise its discretion to
19   extend the time for service. Lemoge v. United States, 587 F.3d 1188, 1198 (9th Cir. 2009);
20   Mann v. Am. Airlines, 324 F.3d 1088, 1090 n.2 (9th Cir. 2003). The discretionary factors
21   include: the statute of limitations, prejudice to the defendants, actual notice of the lawsuit, and
22   eventual service. Ecret v. Black Diamond, No. C07-171RSL, 2007 WL 2743432, at *3–4 (W.D.
23   Wash. Sept. 17, 2007). Here there is little, if any, prejudice to Defendants as the case is in its
24   early stages, the proposed delay in service would be minimal, and TPCi will promptly serve
25   WolfenX (and the other Defendants if the current discussions do not result in resolution) when it
26   obtains identifying information.

      MOTION TO EXTEND DEADLINES                                                  Perkins Coie LLP
      (No. 19-cv-1911MJP) – 5                                              1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     147109312.5                                                                Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 12 Filed 02/06/20 Page 6 of 6




 1   B.       Good Cause Exists to Extend the Joint Status Report and Related Deadlines
 2            A motion to extend the deadline for the Joint Status Report and related activities may be

 3   granted for good cause. See Fed. R. Civ. P. 6(b)(1). Good cause exists here. The Joint Status

 4   Report is due March 3, 2020. Dkt. No. 7. Because TPCi is still working to locate and serve

 5   Defendants, it would be premature to hold a Case Management Conference, serve initial

 6   disclosures, or submit a Joint Status Report. Accordingly, in the interest of justice and to

 7   enhance judicial efficiency and preserve resources, TPCi respectfully requests that the deadline

 8   for the Joint Status Report be extended approximately 90 days to June 1, 2020, with all related
 9   deadlines to be extended accordingly.

10                                         III.   CONCLUSION
11            For the foregoing reasons, TPCi respectfully requests that the Court grant TPCi’s motion

12   for a 90-day extension to serve Defendants and to extend the Joint Status Report deadline as well

13   as all related deadlines.

14            DATED this 6th day of February, 2020.

15
                                                         s/ Holly M. Simpkins
16                                                       Holly M. Simpkins, WSBA No. 33297
                                                         Lauren W. Staniar, WSBA No. 48741
17                                                       Jacob P. Dini, WSBA No. 54115
                                                         Perkins Coie LLP
18                                                       1201 Third Avenue, Suite 4900
                                                         Seattle, WA 98101-3099
19                                                       Telephone: 206.359.8000
                                                         Facsimile: 206.359.9000
20                                                       E-mail: hsimpkins@perkinscoie.com
                                                         E-mail: lstaniar@perkinscoie.com
21                                                       E-mail: jdini@perkinscoie.com
22                                                       Attorneys for Plaintiff
                                                         The Pokémon Company International, Inc.
23

24

25

26

      MOTION TO EXTEND DEADLINES                                                Perkins Coie LLP
      (No. 19-cv-1911MJP) – 6                                             1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     147109312.5                                                               Fax: 206.359.9000
